Citation Nr: 1422911	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  04-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected generalized anxiety disorder (GAD).

2.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected GAD.

3.  Entitlement to service connection for a left hand scar.

4.  Entitlement to service connection for left thumb fracture.

5.  Entitlement to service connection for left arm fracture.

6. Entitlement to service connection for hypertension.

7.  Entitlement to service connection for peptic ulcer (claimed as a stomach condition).

8.  Entitlement to service connection for diaphoresis.

9.  Entitlement to service connection for skin rash.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for erectile dysfunction (also claimed as include special monthly compensation "K" due to loss of use of creative organ).

12.  Entitlement to service connection for hiatal hernia.  


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Esquire


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to January 1961.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.    

The claims pertaining to GAD and heart disease were previously before the Board in September 2012 and were remanded for further development and adjudication.  The claims have been returned to the Board and are now ready for appellate disposition.
In July 2010, the RO denied claims of service connection for left hand scar, left thumb fracture, left arm fracture, hypertension, peptic ulcer, diaphoresis, skin rash, diabetes mellitus, erectile dysfunction, and hiatal hernia.  The Veteran appealed the decision and a statement of the case (SOC) was issued in November 2011.  The Board finds that a statement submitted by the Veteran thereafter in November 2011 amounts to a properly executed substantive appeal and thus, shall assume jurisdiction of these matters.  38 C.F.R. § 20.202

It appears the Veteran has raised a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for complications arising from his pacemaker implantation by the VA Hospital.  See VA Form 21-4138, Statement in Support of Claim, dated in November 2007.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2013). 

The claims of service connection for claims of service connection for left hand scar, left thumb fracture, left arm fracture, hypertension, peptic ulcer, diaphoresis, skin rash, diabetes mellitus, erectile dysfunction, and hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Affording the Veteran all reasonable doubt, throughout the appellate period, the Veteran's GAD has been shown to be productive of total social and occupational impairment.  

2.  Affording the Veteran all reasonable doubt, a heart disability is proximately due to or the result of the service-connected GAD. 





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating for the service-connected GAD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, including Diagnostic Code 9400 (2013).

2.  The criteria for service connection for a heart disability have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the benefits granted in the instant decision.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record, which does not contain any additional pertinent information.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Evaluation for GAD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The service-connected GAD disability has been assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under the applicable criteria, a 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms, but it must also make findings as to "how those symptoms impact[ ]" the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because "use of the term 'such as' [in the rating criteria] demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list," "any suggestion that the Board was required, in complying with the regulation, to find the presence of all, most, or even some, of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004).  However, because "[a]ll non-zero disability levels [in § 4.130] are also associated with objectively observable symptomatology" and the plain language of the regulation makes it clear that "the Veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 112.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that a 100 percent rating is warranted.  38 C.F.R. § 4.7.  The pertinent evidence is as follows.  

An April 2005 evaluation by Dr. IPM shows the Veteran complained of easily losing control, insomnia, forgetfulness, inability to concentrate, ideas of death, ideas of aggression, thinking everyone wants to harm him, and disorientation.  His judgment was poor.  Suicidal ideation was present.  Memory was diminished.  His general functional level was poor, as was his work capability and prognosis.  He did not attend social activities.  He had a history of panic.  He had no goals.  His family environment was tense.  He was assigned a Global Assessment of Functioning Scale Score (GAF) of 50, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of serious symptoms and impairment.  

VA outpatient treatment records dated in March 2004 reveal the Veteran had poor communication.  His interest in daily activities was considered poor and he had episodic irritability.  An entry dated in April 2005 shows he was irritable, had episodes of anger, poor concentration, and poor impulse control.  He was assigned a GAF of 50 for serious symptoms.  

On VA examination in June 2005, the Veteran was anxious and had an inability to concentrate.  He was again assigned a GAF of 50 for serious symptoms.  In a July 2006 statement, the Veteran indicated that his GAD confined him to his house and he was unable to work because of his disability.  The June 2007 VA examiner found severe social isolation.  

Private medical records dated in September 2008 indicate the Veteran had ideas of death and assaultive behavior.  His general functioning was poor as was his work prognosis.  He was assigned a GAF score of 45 for serious symptoms or impairment.

VA outpatient treatment records dated in April 2009 show the Veteran felt God was speaking to him and giving him orders.  In September 2009, the Veteran was hospitalized for attempted suicide with an overdose of pills.  VA treatment records prior to his hospitalization, also dated in September 2009, show the Veteran had grandiose delusions that he had the power to heal.  His sleeping was abnormal, his hygiene was inadequate, he was withdrawn, he was depressed, felt worthless and hopeless, and had poor concentration.  He informed providers that he heard the voices of deceased relatives telling him to join them.  He had off and on death wishes.  He was assigned GAF scores ranging from 25 to 30 for behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  In October 2009, he continued to have anxiety attacks and again felt that God was talking to him.  An entry dated in July 2010 shows the Veteran had suicidal ideation and was again assigned a GAF score of 25.  He was hospitalized again in 2010 for a suicide attempt. 

On VA examination in June 2011, he endorsed daily irritability, depressed mood, crying spells, anger, anxiety, death wishes four times a week, and problems with activities of daily living.  These symptoms were said to be of 18 months to 40 years duration.

The Veteran was admitted to the VA hospital again in July 2011 for suicidal ideation and in January 2012 for suicidal ideation and hearing voices.  His GAF scores between 2011 and 2012 ranged between 35 for some impairment in reality testing or communication or major impairment in several areas to 45 for serious symptoms or impairment.  

A December 2013 evaluation from Dr. JMP (contained in the virtual record) concluded the Veteran's mental health condition alone rendered him unable to secure or follow a substantially gainful occupation since at least 2005.

Based on the evidence delineated above, and affording the Veteran all reasonable doubt, a 100 percent evaluation is warranted.  While some of the symptoms experienced by the Veteran (suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships) approximate those listed in the 70 percent criteria, the Board finds that, overall, the symptoms experienced by the Veteran are of similar duration, frequency, and severity as those described for the 100 percent rating, for the entire appeal period.  It is clear that overall, the objective findings paint a disability picture of someone who was in persistent danger of hurting himself and more consistent with GAD productive of total social and occupational impairment.  38 C.F.R. § 4.119; See Fenderson, 
12 Vet. App. at 126.  His claim is granted in full.

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran has raised a claim for TDIU.  See VA Form 21-8940 dated in January 2006.  However, as a 100 percent evaluation for the service-connected GAD has been awarded throughout the appellate period in the instant decision, the request for TDIU is rendered moot.  Hence, further consideration of TDIU is not warranted. 

Finally, the Board has considered whether extraschedular consideration is warranted.  The symptoms and resulting impairment demonstrated with regard to the GAD fall within the schedular criteria.  As delineated above, the Veteran has been awarded a 100 percent evaluation for his GAD.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection

The Veteran contends that he is entitled to service connection for a heart disability.  Specifically, he asserts his heart condition is the result of his service-connected GAD.  

Establishing service connection on a secondary causation basis requires that a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

There is no question of current disability as the Veteran has been variously diagnosed with the following conditions, to include, but not limited to, status post myocardial infarction and coronary artery bypass graft (CABG), angina, arteriosclerotic heart disease (ASHD), congestive heart failure (CHF), and coronary artery disease (CAD).  The only question that remains is whether it is secondary to the service-connected GAD (the Veteran has not alleged direct causation nor has this been raised by the evidence of record).    

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102.  

Service-connection for GAD (previously classified as dissociative reaction with hyperkinetic fits) has been in effect since July 1969.  VA psychiatric examination dating back to September 1969 reveals the Veteran complained of nervous spells accompanied by feelings that his heart was agitated (tachycardia).  VA examination dated in November 1977 shows the Veteran was markedly tense.  During VA mental health examination in October 1978, the Veteran complained of chest pains and a sense of suffocation in connection with his nervous condition.
 
An October 2002 letter from Dr. RDC indicated the Veteran had a history of CAD now with severe left ventricular systolic dysfunction and angina because his mental condition and depressive disorder had worsened.  An April 2005 evaluation from Dr. IPM revealed that a great part of the Veteran's CAD was work pressures in a person who was already sick (with GAD).  VA outpatient treatment records repeatedly showed the Veteran was worried about his health, notably his heart disease, and feared he would die as a result of his heart disease.  E.g. treatment notes dated in July 2004, July 2008, March 2009, September 2009.   A July 2007 treatment record indicated the Veteran had severe GAD which exacerbated his cardiac condition. 

Dr. JMP dated in December 2013 (contained in the virtual record) opined "it was more likely than not that the Veteran's heart disease was a consequence of his anxiety disorder that had severely worsened."  The provider cited to articles that showed a link between mental health disabilities and CAD.  Having a psychiatric disability (notably PTSD) increased the risk of cardiovascular disease including hypertension and chronic ischemic heart disease.  The provider noted that the diagnosis of PTSD first appeared in 1980 and thus, this diagnosis was not mentioned in the Veteran's earlier records; however, it was said to change the body's response to stress and some of the symptoms, were typical of anxiety, stress and tension (agitation or excitability, dizziness, fainting, increased heart rate and headaches).  The provider concluded that given the Veteran's symptoms were persistent, it was possible that the Veteran may have also had partial PTSD.  The examiner further indicated that given the findings of medical papers published in peer-reviewed journals and the Veteran's multiple anxiety related mental health conditions and significant CAD, it was more likely than not likely that CAD was a consequence of his severe anxiety disorder. 

In contrast, an August 1998 VA examiner opined ASHD was not directly due to or the result of the service-connected nervous condition.  No rationale was provided and thus, the opinion is not probative of the matter on appeal.  

The Board is cognizant that the March 2008 VA examiner opined ASHD was more likely the cause of his multiple heart conditions.  The examiner reasoned that anxiety disorder was a psychiatric condition, both with different pathophysiological mechanisms, not etiologically related between them.  The examiner found there were no medical reports up to date that linked heat disease with anxiety disorder.  

The Board finds that the probative value of the negative VA opinion diminishes in light of the cumulative evidence of record, i.e. complaints of chest pain and tachycardia associated with his anxiety/nervous condition dating back to 1969, VA treatment records showing his GAD exacerbated his cardiac condition, and the private opinion based on current (more recent) medical journals and studies.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

The Board finds that the evidence is at least in equipoise in showing that the Veteran's heart disability is related to his service-connected GAD.  Resolving any doubt in the Veteran's favor, service connection for a heart disability is warranted on a secondary basis.  38 C.F.R. §§ 3.102, 3.310.  


ORDER

Entitlement to a 100 percent evaluation for the service-connected GAD is granted subject to the controlling regulations governing monetary awards.

Entitlement to service connection for a heart disability is granted. 


REMAND

The Veteran has also filed claims of service connection for left hand scar, left thumb fracture, left arm fracture, hypertension, peptic ulcer, diaphoresis, skin rash, diabetes mellitus, erectile dysfunction, and hiatal hernia.  The RO considered these appeals closed as of November 2011, the date the SOC was issued; however, as noted in the Introduction, the Board has found these matters were properly perfected for appeal and in fact, have remained pending.  A preliminary review of the record discloses the matter is not ready for appellate disposition.

The record compiled for appellate review of this matter appears incomplete.  
In various statements, the Veteran has alleged treatment at VA facilities dating back to his discharge from active duty service.  It appears the earliest treatment records associated with the claims folder are dated in 1998.  Upon Remand, attempts must be made to obtain any missing and/or outstanding VA treatment records dated from 1961 to the present.  38 C.F.R. § 3.159(c)(2).  

The RO should ensure that all due process requirements are met, to include ordering VA examinations if necessary (the only VA examination in connection with these appeals was for scars dated in June 2009).  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any of the Veteran's VA treatment records not on file from 1961 to the present.  All records and/or responses received should be associated with the claims file. 

2.  After completion of the foregoing, if necessary, schedule the Veteran for the appropriate  VA examinations to ascertain the nature and etiology of the claimed conditions.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  All current disorders should be clearly reported.  The examiner should offer an opinion as to whether it at least as likely as not that any currently diagnosed condition is related to the Veteran's active duty service or a service-connected condition (proximately due to, the result of, or aggravated by).  The complete rationale must be provided.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include any pertinent evidence contained within the virtual record and since the November 2011 SOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


